DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office action in response to Applicant’s response on 12/02/2020 to Examiner's Non-Final communication on 09/02/2020
Claims 1-20 have been examined in this application.
No new information disclosure statement has been submitted.

Response to Arguments
Applicant’s arguments, see page 12, with respect to claim rejections under 35 U.S.C. 112 (b) have been fully considered. The rejection is withdrawn.  
Applicant’s arguments, see pages 12-18, with respect to claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the abstract idea defined by the Examiner “oversimplifies and mischaracterizes the claim.” Applicant further states that the claims are “directed to use of a blockchain to execute transfers of digital currency based on signed public/private key pairs.” Remarks, page 12. 
	Applicant further states that contrary to the Examiner’s conclusion, the instant claims “are not directed to any of the enumerated groupings of abstract ideas.” Id., page 13
	Applicant argues that the claims are directed to “processes necessarily rooted in computer technology relying on a decentralized peer-to-peer network to control access to different aspects of a digital wallet and execute digital currency transfers based on dynamic authentication of a user and public/private key pairs.” Id., page 13. Furthermore, Applicant argues that even if the claims did recite an abstract idea, such an abstract idea is integrated into a practical application. Applicant determines that the claims amount to a practical application because “claim 1 recites multiple, specific, detailed, unique steps performed at particular devices and in a particular order authenticate a user and execute a transfer based on the authentication data provided by the user and a public/private key pair… [said] features modify functionality of the computing system and, thus, recite a practical application of any abstract idea.” 

	The Examiner respectfully disagrees. Although the claims have been amended to include new limitations directed to what the Applicant(s) deem as their invention, the claims still amount to merely an abstract idea without significantly more. 
Determining whether the claims are abstract requires the claims to be analyzed based on the latest PEG 2019 updated guidelines; herein referred to as “the update.” In the update, the claims are analyzed to determine whether they recite: 
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (“Step 2A, Prong One”).
In accordance with “Step 2A” the claims are analyzed and are determined to amount to no more than an abstract idea of executing a transfer of funds or a transaction based on retrieved transaction information and access rights associated with a specified amount without significantly more.
Because the claims are found to be directed to an abstract idea, the claims are then analyzed to determine the following:
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) (“Step 2A, Prong Two”); and
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP §2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
In continuing the analysis based on the update, the claims are analyzed to determine where the abstract fits within the specified categories. Contrary to the Applicant’s arguments and because the claims are directed to an abstract idea, the claims are characterized under certain methods of organizing human activity. Under this clearly outlined category, the claims are directed to fundamental economic principles. The claims explicitly recite “executing the transfer of the amount of… currency.” In carrying out a transaction, data is required to be provided and received in order to determine who the parties engaging in the transaction are, information tied to their accounts, and a plethora of other data that must be collected in order for the transaction to be executed. The claims summarize a transaction that can be carried out between two people, a pen and paper, and funds which can comprise any funds that the two people define as currency. The private/public key pair recited in the claims amounts to a user performing, using pen and paper, cryptographic functions such as encrypting data and including a private and public key key to allow the encrypted data to be decrypted. The requirement for a user to provide a password again amounts to nothing more than a user providing a handwritten password to an entity that validates the password before allowing the transaction between the parties to be executed. Furthermore, the password can be tied to specific rules or functions relating to a user’s account. As a result, under certain methods of organizing human activity, the claims are directed to mitigating risk, agreements in the form of contracts, business relations, and following rules or instructions. The contract in the claims is the actual transaction as a whole, wherein the parties trying to carry out a transaction enter into a contract, the sender of the funds must send the funds in accordance with the transaction details or transaction contract and will have the funds subtracted once the funds are transferred. Determining whether the user has the funds to complete the transfer in accordance with the contract summarizes mitigating risk. Finally, the claims as a whole explicitly recite rules or instructions that must be followed in order for the transaction to be executed. Rules requiring the provisioning of a means for a user to access their wallet, receiving data, retrieving information based on the received data, and further receiving data tied to different levels of currency that the user has before an execution of the transfer of funds is made, then the user is instructed for a passcode and based on the user providing a specific passcode, a determination is made which ties the passcode to the specific level of currency the user can access. Finally, the funds are transferred based on the above. As explained above, the claims, when the additional elements are removed, emphasis added, amount to nothing more than an abstract idea as identified above; wherein the abstract idea summarizes rules or instructions being followed. 
The Examiner disagrees with the Applicant’s arguments that the judicial exception is integrated into a practical application. The identified abstract idea, as recited above, is not integrated into a practical application. The claims are not found to include any elements that would integrate the abstract idea into a practical application. First, the claims do not recite multiple devices carrying the claim limitations, as argued by the Applicant. The claims are only directed to a computing platform and what the computing platform does. The steps, which the Applicant argues are “unique,” are in fact not unique. The “particular order,” also argued by the Applicant, does not make the claims less abstract. More importantly, the Applicant’s arguments regarding the claims being directed to settlement of a transaction on a blockchain are not persuasive. The term blockchain is actually never recited in the claims nor do the claims recite how blockchain technology works or used to execute said transaction. Instead, the claims recite executing a transaction based on receiving data, analyzing data and determining how to execute the transaction. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The claims are not found to include any elements that would integrate the abstract idea into a practical application. The identified additional elements include a computing platform, a decentralized peer-to-peer network, one or more processors, memory, wallet interface, digital wallet, a network command, a network function, user computing device, public/private key pair, a public key, digital currency, a password entry interface, and computer-readable instructions. These identified additional elements merely automate the abstract idea. 

Applicant argues that the claims amount to significantly more than the abstract idea under Step 2B of the update. The Applicant points to each claim limitation and argues that these “additional elements… amount to significantly more than merely… any judicial exception.” Id., page 17. 
The Examiner respectfully disagrees. First, listing each limitation in the claim and arguing that the entirety of the claim language amounts to “additional elements” is not proper. Additional elements are elements such as those specifically identified and listed by the Examiner above. By listing all of the claim limitations and by not focusing on what the additional elements are, a proper analysis of the claims in accordance with the latest PEG 2019 guidance was not carried out by the Applicant. 
The claims were analyzed by the Examiner in accordance with the latest PEG 2019 guidance, and as a result of this outlined, detailed analysis, the claims are found to be directed to an abstract idea, the abstract idea falling under certain methods of organizing human activity, and that the specified and detailed additional elements do not integrate the claims into a practical application. 
Because the claims do not recite elements that integrate the claims into a practical application, the analysis of the claims must continue into Step-2B.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
Thus a clear and outlined prima-facie case has been outlined and established above in which the claims are found to be not patent eligible. 
The dependent claims further describe the abstract idea and do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Per claims 1, 8 and 15, the claims recite: “the amount of digital currency;” however, the claims recite “an amount of digital currency” in two different instances prior to the recitation of the limitation at issue. Therefore, it is not known to which one of the two “an amount of digital currency” the limitation “the amount of digital currency” is referring to. Thus, the claims and all dependent claims are determined to be indefinite. 

	Per claims 1, 8 and 15, the claims recite “executing the transfer of the amount of digital currency from the tier of the digital wallet interface corresponding to the password provided by the user based on authorization of the transfer via the public/private key pair.” Emphasis added. 
	Because no authorization occurs besides the user providing a password, it is not clear whether the execution of the transfer is carried out based on the receipt of the public/private key pair alone or in combination with the user providing their password. Receiving data, such as the recited public/private key pair is not the same as performing an authorization based on the received data. 
	As a result, the claims are determined to be indefinite. All dependent claims are rejected for mere dependence on the rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of executing a transfer of funds or a transaction based on retrieved transaction information and access rights associated with a specified amount without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, mitigating risk, agreements in the form of contracts, business relations, and following rules or instructions. More specifically, the mere receipt of data tied to a user account and analyzing the data to determine how to proceed with a transaction, wherein continued processing of the transaction requires user authentication to determine the proper account to utilize to execute the transaction amounts to fundamental business relations involving agreements in the form of a contract and following a rule or rules tied to a financial account. The claims outline clearly rules/instructions that must be followed in order to advance a transaction. 
	Claim 1 for instance recites, in pertinent part: 
A method, comprising…
providing the… wallet… to a user…
receiving a… key pair…
retrieving… information based on a… key of the… key pair;
receiving… compartmentalization data associated with the… currency, the compartmentalization data including a plurality of wallet tiers each wallet tier associated with an amount of… currency;
executing a… command to broadcast a… request... the… request including execution of a transfer of an amount of… currency;
instructing the user… to display a password entry…
receiving, from the user… through the password entry… a password, wherein a first password corresponds to a first wallet tier of the… wallet… and a second password corresponds to a second wallet tier of the… wallet… 
based on whether the password provided by the user is the first password or the second password, providing access to the tier of the… wallet… corresponding to the password provided by the user; and
executing the transfer of the amount of… currency from the tier of the… wallet… corresponding to the password provided by the user based on authorization of the transfer via the… key pair.
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: a computing platform, a decentralized peer-to-peer network, one or more processors, memory, wallet interface, digital wallet, user computing device, public/private key pair, a public key, digital currency, a network command, a network function, a password entry interface, and computer-readable instructions. The additional elements are recited at a high level of generality and only perform generic functions of sending and receiving data, requesting data, analyzing received data, and executing an action based on the analysis of the received data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
The claims are not patent eligible. 

Examiner notes
The Examiner notes that the claims contain language that amounts to intended use language; which does not have patentable weight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,
/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685